Citation Nr: 0711751	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  00-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for impaired vision of the right eye, 
claimed to be the result of treatment at a Department of 
Veterans Affairs (VA) medical facility in April 1983.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.  The veteran testified before the RO in 
September 2001.  The Board has previously remanded the case 
to the RO for further development in June 2003 and March 
2004.  

Subsequently in an April 2005 decision, the Board denied the 
veteran's claim.  The veteran appealed the April 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2006, while this case was pending at 
the Court, VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's April 2005 decision.  That same month, the 
Court issued an Order vacating the April 2005 Board decision.

In a June 2006 statement, the veteran raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  Later 
that month he submitted a formal application for this 
benefit.  This matter is referred to the RO for appropriate 
action.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person, is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

 

FINDINGS OF FACT

1.  The veteran filed his claim after October 1997.

2.  Additional right eye disability developed following 
hospitalization and treatment, including surgery, at a VA 
Medical Center (VAMC) in April 1983; and the additional 
disability was the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional right eye disability claimed to be 
the result treatment at a VAMC in April 1983 are met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (prior to, and 
as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in May 
2001, June 2003, and March 2004.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151. VA has also informed the 
veteran of the types of evidence necessary to establish such 
claims, the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such claims. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided multiple supplemental statements of the case 
including most recently in November 2004.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply here to specifically include a 
requirement of notice that an effective date and rating will 
assigned if entitlement to compensation benefits under 38 
U.S.C.A. § 1151 is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, since the claim is granted below, 
the RO will have the responsibility for providing appropriate 
notice with respect to disability rating and effective date.  
Therefore, there is no prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical and personnel records, VA and private medical records 
including VA reports of examinations, and statements made and 
testimony given in support of the veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis of Claim

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
an right eye injury incurred as the result of an April 1983 
VA surgical procedure resulting in vision impairment in that 
eye.  He essentially asserts that the surgery provided by the 
VA at that time resulted in an event not reasonably 
foreseeable that was the proximate cause of the claimed eye 
disability.

The veteran filed this claim in September 1999.  Prior to 
that, effective October 1, 1997, the United States Congress 
had amended 38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  
The purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151. In pertinent part, § 
1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct, and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: 
(1) Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was 
either an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or the disability 
resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151 is 38 C.F.R. § 
3.358.  In pertinent part, that regulation also provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997. The RO 
has had the opportunity to evaluate the veteran's claim under 
the amended criteria; therefore the Board finds that the 
veteran will not be prejudiced by having his claim addressed 
at this time by the Board.

The newly added 38 C.F.R. § 3.361 specifies: 1) the criteria 
for determining whether a veteran has an additional 
disability; 2) the criteria for establishing the cause of 
additional disability; 3) the criteria for establishing the 
proximate cause of additional disability; 4) the definition 
of "Department Employee" and Department facility"; and 5) the 
activities that are not considered hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The instant claim is 
clearly subject to 38 C.F.R. § 3.361, as the claim was filed 
years after October 1997.  

With respect to numbers 4 and 5, outlined above, there has 
not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2, outlined above, 
the substance of the referenced criteria was communicated to 
the veteran via the statement and supplemental statements of 
the case.

With respect to number 3, outlined above, 38 C.F.R. § 
3.361(d)(1) provides that to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and

(i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or

(ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R §17.32 that are immaterial 
under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be 
express (i.e., given orally or in writing) or 
implied under the circumstances specified in 
38 C.F.R §17.32(b), as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

VA hospital treatment records show that in early April 1983 
the veteran was treated for complaints of decreased visual 
acuity of the right eye over the previous year, which was 
found to be a cataract.  The diagnosis was involutional 
cataract of the right eye.  At that time he underwent 
intracapsular cataract extraction with anterior chamber 
intraocular lens of the right eye.  After the procedure he 
returned to the recovery room in stable condition, and was 
discharged two days after the surgery.  

Subsequently in April 1983, the lens was found to be 
displaced, diagnosed as dislocation of intraocular lens right 
eye.  The veteran was readmitted in mid-April 1983 for 
repositioning of the intraocular lens of the right eye.  The 
postoperative assessment at the time was that there was a 
good postoperative course.  The veteran was discharged in 
stable condition.

Treatment records of follow-up care from May 1983 through 
November 1984 show that no pertinent complaints were noted; 
and contain findings of good postoperative positioning.  

The report of an April 1985 VA eye examination shows that the 
veteran reported no relevant complaints.  That report 
contains findings of visual acuity of 20/25 vision of the 
right eye.  The report of a VA ophthalmology follow-up 
examination of the right eye in a June 1989 shows that the 
veteran had 20/20 visual acuity in that eye.

In a personal hearing before a Decision Review Officer at the 
RO in September 2001, the veteran indicated that he believed 
that his current right eye problems were caused by VA surgery 
in 1983.  He essentially stated that he believes that VA 
incorrectly performed the surgery in 1983 by cutting the hole 
too large, which caused the lens not to remain in the 
position that they put it. Because the lens was out of 
position, this later caused the blindness in his right eye.

In an October 2001 statement, William H. Ballinger, Jr., 
M.D., stated that the following.  He initially saw the 
veteran in November 2000, at which time he found the veteran 
to have pseudophakic bullous keratopathy right eye.  The 
veteran's history was remarkable for receiving cataract 
surgery with an anterior chamber lens right eye in 1983 at 
the VA Hospital in Columbia, South Carolina.  When seen in 
November 2000, the veteran gave a history of a one and a half 
year history of significantly blurred vision of the right 
eye.  Examination confirmed an advanced corneal edema 
associated with the anterior chamber lens that was present.  
Dr. Ballinger noted that in December 2000 the veteran 
underwent a corneal transplant with intraocular lens 
exchange.

In a December 2001 statement, Dr. Ballinger noted the 
following.  The veteran underwent cataract surgery of the 
right eye in 1983 at a VA hospital.  The veteran developed 
corneal decompensation associated with the intraocular lens 
used at that time.  His vision declined to count fingers 
only.  He received a corneal transplant with exchange of the 
intraocular lens in December 2000.  He continues to heal from 
this.  His visual acuity when last seen in October 2001 was 
20/400 in the right eye.

In a July 2003 statement, Dr. Ballinger stated that he first 
treated the veteran in November 2000, at which time the 
veteran manifested significant corneal bullous keratopathy 
associated with a closed loop anterior chamber lens in the 
right eye that had been placed at the time of original 
cataract surgery in 1983.  The veteran's visual acuity in the 
right eye was count fingers at 1 foot.  Dr. Ballinger stated 
that this appeared to be an Azar anterior chamber lens, and 
that this type of anterior chamber lens had been discontinued 
because it has been associated with an increased incidence of 
corneal decompensation.  Dr. Ballinger stated that the 
veteran underwent a penetrating keratoplasty combined with an 
exchange of his intraocular lens to a more modern type in 
December 2000.  That transplant is well-healed now but does 
possess some degree of irregular astigmatism.  The present 
visual acuity in the right eye was 20/200.

The report of a July 2003 VA examination of the eyes shows 
that on examination, the veteran's visual acuity corrected or 
uncorrected for the right eye was at 22/100. He also had poor 
refractive findings of the right eye.  After examination, the 
relevant diagnoses were status post penetrating keratoplasty 
of the right eye with induced astigmatism and epitheliopathy; 
and pseudoaphakia, both eyes.

The examiner opined the following.  The April 5 and 17, 1983 
surgeries by VA did not cause additional disability to the 
right eye.  In that regard, the examiner stated that the 
preoperative record dated in June 1989-six years after the 
initial surgeries-revealed a vision in the right eye to be 
20/20.  The examiner opined that "it would then appear that 
the [veteran] began to experience one of the complications 
for the use of the antechamber intraocular lens."  

The examiner further opined that no proximate cause exists as 
no disability exists.  The examiner noted that at the time of 
the April 1983 surgery, the intraocular capsular extraction 
and anterior chamber implantation technique was an accepted 
standard of care; the surgical complication was detected and 
managed in a timely and skillful manner.  There was no 
evidence of carelessness, negligence, lack of proper skill or 
error in judgment in handling the veteran's case.

The examiner further opined that the veteran's current right 
eye disabilities are considered additional disabilities not 
reasonably foreseeable, as a result of the surgeries by VA in 
April 1983.  The examiner noted that the intracapsular 
extraction with anterior chamber intraocular lens was the 
accepted standard of care for cataract at the time of the 
indicated surgery.  The procedure itself is not without 
complications, one of which  is corneal decompensation; and 
even though the risk factors exist, it cannot be reasonably 
predicted who will suffer this complication at the time of 
surgery.

In applying pertinent VA laws and regulations to the facts of 
this case, the evidence clearly demonstrates that the veteran 
has additional eye disability and that VA provided the 1983 
surgery/treatment at issue.  His current right eye problems 
are greater than those he had in 1983, prior to the VA 
surgery.  His current visual acuity (at the time of the July 
2003 VA examination) of the right eye is 22/100 and he is 
diagnosed as having status post penetrating keratoplasty of 
the right eye with induced astigmatism and epitheliopathy; 
and pseudoaphakia.  As discussed in the paragraph above, the 
examiner at the July 2003 VA examination of the eyes opined 
that the veteran's current right eye disabilities are 
considered additional disabilities as a result of the April 
1983 VA surgery.  There is no evidence showing that any 
additional disability is the result of the veteran's willful 
misconduct.

Therefore, in analyzing the veteran's claim, the remaining 
question is whether the proximate cause of the additional 
disability was either (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (2) an 
event not reasonably foreseeable.

In this case, while there is no evidence of such instance of 
fault on the part of VA in furnishing the surgical treatment, 
the evidence does show that the additional disability was an 
event not reasonably foreseeable.  

As noted by Dr. Ballinger, at the time he treated the veteran 
in November 2000, the veteran manifested significant corneal 
bullous keratopathy associated with a closed loop anterior 
chamber lens in the right eye that had been placed at the 
time of original cataract surgery in 1983.  Dr. Ballinger 
indicated that the original surgery involved the use of an 
Azar anterior chamber lens, which was later discontinued in 
general use because it has been associated with an increased 
incidence of corneal decompensation.  The VA examiner at the 
July 2003 VA examination noted that the intracapsular 
extraction with anterior chamber intraocular lens was the 
accepted standard of care for cataract at the time of the 
indicated surgery.  He also opined that the additional 
disabilities resulting from the surgeries by VA in April 1983 
were not reasonably foreseeable.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After reviewing the record the Board finds that the evidence 
is at least in equipoise and as such the benefit of the doubt 
is in favor of the veteran.  38 C.F.R. § 3.102. Based on the 
foregoing, the Board finds that at the time of the original 
cataract surgery in 1983, it was not reasonably foreseeable 
that an increased incidence of corneal decompensation would 
be considered to be an ordinary risk of the particular 
treatment provided.  Only later was the technology used in 
1983 discontinued when it was determined to be associated 
with an increased incidence of corneal decompensation.

Therefore, based on the foregoing, the Board concludes that 
the 1983 VA surgery was the proximate cause of the additional 
right eye disability following that surgery, and was an event 
not reasonably foreseeable.  Therefore, the veteran is 
entitled to compensation benefits under 38 U.S.C.A. § 1151 
for impaired vision of the right eye, resulting from 
treatment at a Department of Veterans Affairs (VA) medical 
facility in April 1983.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional right eye disability resulting from treatment 
at a VA medical center in April 1983 is granted.


REMAND

The Board has determined that for the following reasons, 
additional development is necessary prior to completion of 
its appellate review of the veteran's claim on appeal as to 
the issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person or on account of being housebound.

The veteran claims entitlement to special monthly 
compensation on the basis of the need for regular aid and 
attendance.  In his assertions as to his entitlement to this 
benefit, he has stated that he is unable to walk without 
assistance of a walker; that he is legally blind in his right 
eye; that his wife is his primary caregiver; that he cannot 
drive a car; that he has difficulty bathing and dressing each 
day; that he suffers from post-traumatic stress disorder 
(PTSD); and needs assistance with all of his daily 
activities.

The veteran has been granted service connection for PTSD, 
rated as 70 percent disabling; and for bilateral hearing 
loss, rated 20 percent disabling.  Pursuant to the decision 
above, he is now entitled to compensation benefits under 38 
U.S.C.A. § 1151 for additional right eye disability resulting 
from treatment at a VA medical center in April 1983.  

Special Monthly Compensation (SMC) is payable to a veteran 
who by reason of service connected disability is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Entitlement to aid and attendance depends on the extent of 
service-connected disability.  Because the veteran is now 
entitled to compensation benefits under 38 U.S.C.A. § 1151 
for additional right eye disability resulting from treatment 
at a VA medical center in April 1983, the extent of that 
disability must be considered in determining entitlement to 
SMC on the basis of being permanently bedridden or so 
helpless as to be in need of regular aid and attendance. 
  
Issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Board cannot complete review of the claim for aid and 
attendance until the RO considers the effect of the 
additional right eye disability on the veteran's entitlement 
to SMC.  The RO should schedule the veteran for a VA aid and 
attendance examination that takes into consideration all 
service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA aid and attendance examination.

2.  After the above action has been 
completed, the RO must then re-adjudicate 
the appellant's claim for SMC based on the 
need for regular aid and attendance/ 
housebound status.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must be 
furnished with a supplemental statement of 
the case.  Thereafter, the appellant and 
his representative should be afforded the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


